Citation Nr: 0914402	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-39 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.

In his December 2005 substantive appeal, the Veteran 
requested a Board hearing at a local VA office.  In December 
2007, the appellant was sent a letter notifying him that he 
was scheduled to appear for a Board hearing in February 2008.  
The Veteran did not report for this hearing and has not 
demonstrated good cause for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDING OF FACT

The Veteran is not currently diagnosed with a hernia.


CONCLUSION OF LAW

A hernia was not incurred in or aggravated during active duty 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how a 
disability evaluation and an effective date are assigned 
until correspondence attached to the July 2006 supplemental 
statement of the case.  The record, however, shows that any 
prejudice that this timing error caused was harmless, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claim, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claims, including VA medical 
records, and, as warranted by law, affording VA examinations.  
The Board acknowledges that the Veteran claims there are 
missing private records, but he has not been able to identify 
those records.  In a February 2006 statement, the Veteran's 
wife noted that he was seen at Round Rock Hospital for hernia 
surgery in the 1980's.  In May 2006, VA provided the 
appellant with Form 21-4142 for the Veteran to grant VA 
permission to obtain these records.  The Veteran did not 
supply the missing records or return the forms as requested.  
Instead, the Veteran returned an incomplete form, with a note 
that he had already personally tried to obtain the records, 
and they were unavailable.  The Veteran has complained that 
VA should be interviewing his wife and sister and searching 
for his records at all private hospitals in Williamson 
County, Texas.  See December 2005 Form 9.  VA is required to 
make reasonable efforts to assist a claimant in obtaining 
evidence to substantiate his claim for benefits so long as he 
adequately identifies those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (emphasis added).  VA's duty must be understood as a 
duty to assist the veteran in developing his claim, rather 
than a duty on the part of VA to develop the entire claim 
with the veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
adequately identified treatment records have been obtained.  
Hence, the case is ready for adjudication.



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records show that he had a 
rupture of the left testicle at age six, and since that time 
he had occasional swelling in the left testicle.  Physical 
examination at enlistment noted a scar.  In June 1976, he 
noted an increase in pain over the prior two years.  He was 
diagnosed with reoccurring epididymitis.  In July 1976, he 
also reported an enlarged left testicle and tenderness.  He 
was given 10 days of light duty. 

In July 1976, the Veteran reported a history of undergoing 
hernia surgery at age four.  Physical examination revealed a 
lower abdominal scar.  He was diagnosed with a scar.

In November 2005, the Veteran was afforded a VA examination.  
The Veteran reported undergoing hernia surgery in 1983 or 
1984.  Physical examination revealed a lot of stretch marks 
on his left inguinal region, but it was not possible for the 
physician to identify any linear surgical scar.  The testes 
and epididymis were normal.  The physician found no residuals 
of a hernia repair.

The Veteran is not currently diagnosed with a hernia or 
residuals of a hernia repair.  Current VA medical records 
also contain no complaints of or treatment for a hernia.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1131.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted).  In the instant 
case, the claim for service connection for a hernia must be 
denied because the first essential criterion for the grant of 
service connection-competent evidence of a current 
disability for which service connection is sought-is not 
met.  

In reaching this decision the Board considered the 
possibility that the Veteran may indeed have residuals of a 
hernia repair.  That possibility, however, is not a 
sufficient basis upon which to grant service connection 
because there is no evidence linking such a disorder to 
service.  In the absence of competent evidence linking a 
current disorder to service, there is no basis upon which to 
grant service connection.   

While the Veteran and his wife believe that he currently 
suffers from a hernia that is due to service, their 
statements do not constitute competent evidence of a current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (where the determinative issue involves medical 
causation or a diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to service connection for a hernia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


